Citation Nr: 1725432	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  02-08 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to February 11, 2006. 

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease  from June 1, 2006 to July 3, 2009. 

3.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease since July 3, 2009.  

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1968 to September 1971.

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2002 and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a December 2007 decision, the Board denied the Veteran's petition to reopen his previously denied claim for service connection for a left shoulder disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court granted a Joint Motion for Partial Remand filed by the parties to vacate and remand the December 2007 Board decision.

In September 2009, the Board remanded the claim for further development.  In November 2011, the Board reopened the claim for entitlement to service connection for a left shoulder disorder and remanded the claim for further development.  Subsequently, the Board denied the claim in November 2012 decision.  The Veteran again appealed the Board's decision to the Court.  In a February 2014 Memorandum Decision, the November 2012 decision was vacated and remanded to the Board.  The Board remanded the left shoulder issue in September 2014 for additional development.  The case has since been returned to the Board for appellate review. 

The March 2015 rating decision denied a TDIU and found clear and unmistakable error (CUE) in an August 2011 rating decision with respect to the effective date and evaluation assigned for the Veteran's service-connected coronary artery disease.  Accordingly, the March 2015 rating decision assigned a 30 percent initial evaluation for coronary artery disease effective from July 27, 1998, a 100 percent evaluation from February 11, 2006 to June 1, 2006, a 60 percent evaluation from June 1, 2006 to July 3, 2009, and a 30 percent evaluation effective from July 3, 2009.  The Board notes that the RO assigned a temporary statutory 100 percent evaluation for a myocardial infarction related to the Veteran's coronary artery disease for the period from February 11, 2006 to June 1, 2006.  Thus, that period will not be addressed herein. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains additional VA treatment records that have been associated with the claims file.  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is necessary in order to ensure compliance with the Board's September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271  (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In the Board's September 2014 remand, the Board instructed the VA examiner to fully consider and discuss the Veteran's lay statements and a September 2012 buddy statement in rendering his or her opinion regarding whether a left shoulder disorder was related to his military service.  The remand also stated that it is insufficient to merely note a lack of in-service medical evidence.  

Here, the September 2016 VA examiner opined that the left shoulder condition is less likely than not caused by, secondary to, aggravated by, the result of, or manifested during active service.  In rendering her opinion, the examiner appears to have relied in part on the Veteran's inconsistent descriptions of the in-service event that caused his left shoulder injury.  See e.g. December 2011 VA examination.  During the September 2016 examination the Veteran reported that he fell off of a piece of heavy construction equipment which resulted in a left shoulder injury.  Indeed, the record reflects that the Veteran has previously reported that he injured his left shoulder as a result of a fall during service and that his left shoulder disorder has persisted since service.  See e.g. August 1998 VA examination; Veteran's March 2004 statement.

Additionally, the examiner relied heavily on the absence of contemporaneous medical records in providing her rationale.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40  (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

The examiner also concluded that the September 2012 buddy statement is not supportive of a shoulder dislocation and does not change the lack of medical evidence of a left shoulder injury or disability during service.  However, the buddy statement indeed supports the Veteran's contention that he injured his left shoulder after falling off of heavy construction equipment.  Moreover, the statement notes that the Veteran visited a base dispensary "to put his shoulder back in place" which indicates that the Veteran's shoulder had been dislocated.  See Reonal v. Brown, 5 Vet.App. 458, 461  (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  

Furthermore, the examiner did not address the Veteran's lay statement during the examination that he had frequent left shoulder dislocations after service.   Dalton v. Nicholson, 21 Vet. App. 23  (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  As the September 2014 remand order was not substantially complied with and the September 2016 medical opinion is otherwise inadequate, remand is required for a clarifying medical opinion.  

Regarding the claim for increased evaluations for coronary artery disease, the Board finds that an updated examination is warranted.  The Veteran was last afforded a VA examination in January 2015.  The VA examiner primarily relied on a February 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), a May 2014 stress test conducted at the Pittsburgh VA Medical Center, and the Veteran's reported cardiac history rather than a review of the claims file.  Furthermore, the examiner noted that there was a medical contraindication for not performing exercise based METS testing but did not provide a reason for the contraindication.  Instead, she conducted an interview based METS test which showed METS greater than 7-10.  The Board finds that an updated VA examination, conducted by an appropriate specialist, is warranted to ascertain the current severity of the Veteran's coronary artery disease.  Moreover, the Board recognizes that any additional records submitted by the Veteran on remand may support the assignment of higher staged ratings for coronary artery disease; thus, adjudication of each of the staged ratings for coronary artery disease is deferred.

Finally, the issue of entitlement to TDIU is not ripe for review at this time, as it is inextricably intertwined with the issue of entitlement to increased evaluations for coronary artery disease.  See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, that matter is remanded to the AOJ as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease and left shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should be made for private treatment records pertaining to treatment for the Veteran's coronary artery disease, including echocardiogram, EKG, chest x-ray, and stress test reports. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination with the appropriate specialist to ascertain the current severity and manifestations of his service-connected coronary artery disease.  The examiner is requested to review all pertinent records associated with the claims file, including any echocardiogram, EKG, chest x-ray, and stress test reports.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  The examiner must specifically assess the Veteran's METs and ejection fraction, and comment on whether there is continuous medication, cardiac hypertrophy, dilatation on electrocardiogram, echocardiogram, or X-ray, left ventricular dysfunction, and/or congestive heart failure. 

If exercise testing cannot be conducted for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

The examiner should also include a statement as to the effect of the Veteran's service-connected coronary artery disease on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The AOJ should obtain a medical opinion regarding the Veteran's claimed left shoulder disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has asserted that he injured his left shoulder  after he fell off of a piece of heavy construction equipment and sought immediate treatment for a dislocated shoulder.  His military occupational specialty (MOS) was construction equipment operator.  A February 2012 buddy statement from an airman who served with the Veteran attests to his fall from heavy construction equipment and subsequent treatment for a dislocated shoulder during service.  In addition, the Veteran has asserted that he experienced left shoulder dislocations following service until he underwent left shoulder surgery in 1975.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left shoulder disorder (a 50 percent or greater probability) manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and injuries therein, such as falling off of a piece of heavy construction equipment. 


The examiner must provide a complete rationale that fully considers and discusses the Veteran's report of an in-service left shoulder disorder, continuity of symptoms since service, and the September 2012 buddy statement supporting his assertions.  It is insufficient to merely note a lack of in-service medical evidence documenting complaints, treatment, diagnosis or injury related to the left shoulder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




